DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The response filed 6/21/22 has been accepted and entered. Applicant elected invention I, corresponding to method claims 1 and 3-7, with traverse. Applicant asserts the restriction was improper (Amend. 7-8) because the “technical features are shared between the alleged inventions: currently pending claim 1 describes a method that includes "determining a probability of failure of a vehicle based on a plurality of diagnostic trouble codes (DTCs); [and] indicating to an operator of the vehicle via one or more output devices of the vehicle that failure is likely in response to the probability of failure exceeding a threshold probability;" which correspond to related elements recited in both independent claims 9 and 16” because “Applicant's view is that the shared features do provide a contribution over the prior art, the subject of which will be fully reviewed in subsequent responses”.  However, Applicant provides no reasoning, rationale or evidence as to why the reasoning provided in the restriction requirement is an insufficient showing that the shared features between the inventions is not a special technical feature. 
	For example, the restriction requirement stated in part:
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, each invention requires different technical processes of determining the probability of failure of a vehicle wherein the underlined portions above constitute the variant required processes, not required for the other inventions. 
In addition inventions I-III lack unity of invention because even though the inventions of these groups recite the feature of indicating to an operator of a vehicle if probability of failure exceeds a threshold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of previously cited U.S. Patent Application Publication No. 2016/0035150 (Barfield) (¶¶ 15, 22-23, 62, 66, 5, claims 10 and 15). In addition,  the feature of some comparison of DTC data to trained model information (although invention I requires a “plurality of DTCs” whereas invention II can be a single DTC and invention III requires a single DTC combined with an engine operating parameter to a single trained model object) such that the commonality, resides in a DTC / trained model general comparison, and this feature is not a special technical feature as it does not make a contribution over the prior art in view of previously cited Barfield (¶¶ 15, 21, claims 5 and 10, FIG. 1A) and previously cited “Predictive Reliability Mining for Early Warnings in Populations of Connected Machines” to Singh et al., TCS Research, p. 1-10 (2015) (Singh III) (i.e., FIG. 2, identify patterns of DTCs preceding failures . . . set of DTCs for part Pi; “model learning”; failure prediction”; page 4 - 5, section C “failure prediction”: “We calculate failure probability of part Pi for every v 2 V using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM)”). Accordingly, Inventions I, II and III lack unity of invention because the groups do not share a or corresponding special technical feature.  
The inventions have acquired a separate status in the art in view of their different classification, i.e., invention II requires search in G07C5/12, registering vehicle performance data in graphical form, not required for inventions I and III. Invention I requires search in G07C2209/14, using variant sequences of inputs of different identification information, not required for inventions II and III. Invention III requires search in G05B23/0272 presentation of fault monitoring results to be displayed to a user, not required for inventions I and II. 
Because the specifically articulated evidence presented that the inventions do not share a special technical feature have not been rebutted, Applicants arguments are unpersuasive and the restriction is maintained. Accordingly, invention II (claims 9-15) and invention II (claims 16-19) are withdrawn and claims 1 and 3-7 are examined herein. 




Drawings
The objection to the drawings are because references to sensitivity curves/ specificity curves, cutoff probability, etc. are no longer present in the examined claims due to the restriction (i.e., claim 9), as well as the cancellation of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of Claim 8 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn due to the amendment to the limitations and the cancellation of claim 8. 
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
With respect to amended claim 1, the limitation “in response to the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value; and in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value”. The claim also includes the newly amended limitation “wherein the determining is based on comparing the plurality of DTCs to one or more trained model objects”. 
First, it is unclear how “determining the probability of failure” is “in response to the plurality of DTCs being in a first [or second] sequential order of detection since the claim now indicates comparing the plurality of DTCs to one or more trained model objects is what determines the probability, not the sequence of DTCs. 



In addition, it is important to note that the sequencing of the DTCs merely provide rules or alterations to a trained model object and the DTC sequencing itself does not generate a probability of failure of a vehicle. Applicant appears to infer that the sequencing of the DTC generates probabilities, since Applicant cites (amend. 10), to the published specification (¶ 89) and ¶89 does state different sequences of DTCs may generate different probabilities. However, the further description, tables drawings and examples provided in the specification, it is clear the sequencing of DTCs are used to generate rules or alterations to the trained model object rather than resulting in a probability of failure of a vehicle.  For example, Spec. ¶ 89 further refers to the process of “sequential pattern mining” which is used to “generate rules or trained model objects” wherein “the rules may differ depending on the order or sequence of DTCs”. Spec. ¶ 88 indicates the “sequential pattern mining” is used to find high confidence rules and that “The results of sequential rule mining are shown in the following table:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, the sequential pattern mining or “the plurality of DTCs being in a first [and second] sequential order of detection do not generate a probability of vehicle failure, but rather a confidence level which is used in selection of rules or in training a model object, which then is later used with an updated trained model object which is compared with detected DTCs occurring in a particular order to determine the probability of failure of a vehicle (i.e., see Spec. FIG. 2 below, wherein sequence pattern mining is used to updated rules, step 210 and 215 (or changing the model object), and afterword monitoring a vehicle DTCs 220, 230, then comparing the vehicle DTCs with the updated model/rules 240, then determining a probability of failure 250).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


This distinction provides a further 112(b) rejection of claim 1 for lack of clarity since claim 1 appears to confuse the sequencing of DTCs used to select a rule/ train a model (i.e., FIG. 3 sequential pattern mining 336 in step 330 [Wingdings font/0xE0] produce trained model objects 370) with actual in vehicle predictive failure detection (Spec. ¶ 12 “FIG. 2 shows an example for in-vehicle predictive failure detection”). This is because Applicant appears to require in claim 1 that the pattern mining in FIG. 3 is actually the monitoring of DTCs in step 230 of FIG. 2. However, FIG. 3 is merely used to generate/ train a model or select rules (Spec. ¶ 13 “FIG. 3 shows an example method for generating trained model objects for use in in-vehicle predictive failure detection systems”) that could later be used in an in-vehicle method of determining a probability of failure (i.e., creates the updated model at 210, 215, FIG. 2). Similarly, due to the confusion, claim 8 requires that the same DTCs used to create a trained model are the same DTCs that trigger an indication to an operator of a vehicle that failure is likely (“the plurality of DTCs” cited throughout). However, as shown above in FIG. 2 and 3, and the specification, these are completely different DTCs. Accordingly, claim 1 is rejected as indefinite for this additional reason. It is recommended to clarify the claim language to differentiate model training and in-vehicle determination of likely failure.  
For the same reasons, claim 1 is further rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01 (“a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention”).  Specifically, claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps in view of Applicant FIG. 2 and 3 and the explanation above. For example, in order to practice the invention, selection of a rule or training a model based on the sequence mining (i.e., 370, FIG. 3, 210, 215, FIG. 2) is necessarily required in order to determine a probability of failure (250, FIG. 2). In addition, monitoring in-vehicle DTCs (230, FIG. 2) is also necessarily required. Claims 3-7 are rejected based on their dependency. 
In addition, claim 3 is rejected under 112(b) for improper antecedent characterization. Specifically, the limitation “the trained model objects” is recited when the previous recitation in claim 1 refers to “the one or more trained model objects”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for the reasons stated above in the 112(b) rejection.  Specifically, claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention: “[a] feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112”. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976). See MPEP 2164.08 (c).  In addition, “A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling . . . [i]n addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.  See MPEP 2172.01. In addition, because of the confusion between FIG. 2 and FIG. 3, as claimed, a PHOSITA could not make or use the claimed invention, since there is no corresponding description provided to carry out the process as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1 and 3-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1 and 3-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1, the claims recite the abstract idea of “determining a probability of failure of a vehicle based on one or more a plurality of diagnostic trouble codes (DTCs) indicating to an operator of the vehicle via one or more output devices of the vehicle that failure is likely in response to the probability of failure exceeding a threshold probability, in response to the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value; and in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value, wherein the determining is based on comparing the plurality of DTCs to one or more trained model objects”. 
These steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). For example, the steps could be carried out by a technician evaluating DTCs and providing an indication via writing down on paper the determination carried out mentally. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the only additional element recited in claim 1 is “one or more output devices of the vehicle” wherein the additional element is used to indicate a failure is likely to an operator of the vehicle. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). 
Here, the additional element “one or more output devices of the vehicle” wherein the additional element is used to indicate a failure is likely to an operator of the vehicle, constitutes extra-solution activity that merely communicates data and, therefore, does not integrate the exception into a practical application for that additional reason.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional element of “one or more output devices of the vehicle” does not amount to “significantly more” than the abstract ideas themselves, since the additional element merely carries out the step of presenting information to a vehicle operator, which constitutes post-solution activity. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. In addition, the limitations of claims 5-6, merely constitute post-solution activity that do not amount to significantly more than the abstract idea itself. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e. “via one or more output devices of the vehicle”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110118932 to Singh et al. (Singh) in view of Predictive Reliability Mining for Early Warnings in Populations of Connected Machines” to Singh et al., TCS Research, p. 1-10 (2015) (Singh II) in view of Barfield
With respect to claim 1, Singh discloses a method, comprising: 
determining a probability of failure of a vehicle based on a plurality of diagnostic trouble codes (DTCs);
(¶ 2 “fault diagnosis and prognosis using time-stamped diagnostic trouble codes (or fault codes)”; ¶ 6 “predict the remaining time to next failure state (RTFS) with acceptable confidence limits of a failure mode”; ¶ 15 “ECU 12 is configured to transmit DTCs to the central diagnostic ECU 14, which includes an algorithm 20 for determining and predicting failure modes”; 54, FIG. 6 “predict remaining time until next failure state”; determining values for probability of failure and ranking the values, see FIG. 2, ¶ 22 “The likelihood of the DTC sequence for all failure modes is computed at step 48 using the stored Markov chains. At step 50, a fault diagnosis is performed by ranking the likelihoods for each failure mode in order of most likely to fail”; ¶ 7 “computing a likelihood of a diagnostic trouble code sequence for each of the plurality of failure modes using the trained Markov chains; claims 6-7)
in response to the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value; and 
in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value;
(FIG. 7 shown below depicts various different sequential orders of detected DTCs that result in variant probabilities of failure that differ depending on the sequence, i.e., NO DTC [Wingdings font/0xE0] DTC1 [Wingdings font/0xE0] DTC2 [Wingdings font/0xE0] DTC3 versus NO DTC [Wingdings font/0xE0] DTC3 [Wingdings font/0xE0] DTC2 [Wingdings font/0xE0] DTC1; 54, FIG. 6 “predict remaining time to next failure state”; ¶¶ 22-23 “the DTC sequence for the test data is input to central diagnostic ECU 14. The likelihood of the DTC sequence for all failure modes is computed at step 48 using the stored Markov chains. At step 50, a fault diagnosis is performed by ranking the likelihoods for each failure mode in order of most likely to fail. A trend is predicted at step 52 over a given prediction horizon for each Markov chain. Using one approach, the prediction is computed for each failure mode using the Viterbi algorithm, which is a known algorithm for computing the probability of a sequence of observed events. Referring to FIG. 7, the remaining time to next failure state (RTFS) with acceptable confidence limits is predicted at step 54 using dynamic programming.”)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein the determining is based on comparing the plurality of DTCs to one or more trained model objects.  
(¶ 7 “constructing a Markov chain using the diagnostic trouble code data for each of the plurality of failure modes, training the Markov chain to learn a set of state parameters using the diagnostic trouble code data, and computing a likelihood of a diagnostic trouble code sequence for each of the plurality of failure modes using the trained Markov chains”; ¶ 15 “fault diagnosis and prognosis using time-stamped diagnostic trouble codes (DTCs) and Markov chains”; ECU 12 is configured to transmit DTCs to the central diagnostic ECU 14, which includes an algorithm 20 for determining and predicting failure modes”)
	(¶ 18 “Algorithm 20 can be expressed in two phases, a data collection and training phase, and a testing phase. In the data collection and training phase, algorithm 20 gathers data and constructs a Markov chain using the collection of data. The collection of data includes . . . field failure data and historical data, which includes a set time (i.e., the time at which the DTC was triggered), frequency for each DTC, and DTC sequence information . . . by knowing the time at which each DTC occurred . . . algorithm 20 is able to determine parameters, such as initial and transition probabilities for each state of the Markov chain”; ¶ 20 “algorithm 20 trains the Markov chain to learn the state parameters, i.e., initial and transition probabilities, using the DTC set times and frequency data. DTC Markov chains are constructed for each failure mode and stored at step 40 in central diagnostic ECU 14 memory 18.”; FIG. 5A-5B, transition probabilities of the DTC set time; FIG. 6 48 compute likelihood of DTC sequence for all failure modes, 54 predict time remaining to next failure state”
(¶ 7 “fault diagnosis includes . . . receiving information defining a relationship between failure modes and diagnostic trouble codes and extracting diagnostic trouble code data, including set times . . . diagnostic trouble code sequence information for a plurality of diagnostic trouble codes”; ¶ 18 “by knowing the time at which each DTC occurred . . . algorithm 20 is able to determine parameters, such as initial and transition probabilities, for each state of the Markov chain”)
(¶ 19 “Failure modes can have one or more overlapping DTC, or they may have a common DTC signature pattern where the DTCs are the same for more than one failure mode. For example, the diagnostic matrix 24 of FIG. 2 shows that failure modes 1 and 2 (FM1 and FM2, respectively) have the same DTC signature pattern, namely, DTC1 and DTC2. When DTCs have the same signature pattern they are considered part of an ambiguity group because the failure mode is not distinguishable based on their DTC pattern alone.
(¶ 20 “At step 34 the set time, frequency and DTC sequence information relating to a specific failure mode are extracted from the field failure and historical data. An exemplary DTC sequence is illustrated in FIG. 4; FIG. 4; FIG. 3, step 24 DTC sequence extracted)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(¶ 21 (“The transition probabilities generated for each state are a function of the DTC set time tN and frequency nN.”). 
Although Singh determines the likelihood of failure based on probability based on sequential order of detection of DTCs as cited above, Singh fails to disclose the likelihood is used to indicate to an operator via one or more output devices if the probability of failure exceeds a threshold. 
Singh II, is from the same field of endeavor, since Singh II discloses 
a plurality of vehicle subsystems; 
(p. 2, col. 1 “on-board electronic control modules that generate alphanumeric Diagnostic Trouble Codes (DTCs) . . . indicative of actual or potential part malfunction”; p. 2, col. 2 “mapping between DTC and parts”; p. 1, col. 2 “failure levels of individual parts as observed in the field”)
a controller with machine-readable instructions stored in non-transitory memory, for:  receiving one or more diagnostic trouble codes (DTCs) from the vehicle subsystems,
(p. 2, col. 1 “modern automobiles have on-board electronic control modules that generate alphanumeric Diagnostic Trouble Codes (DTCs) to indicate abnormal sensor levels in a variety of situations, some of which are indicative of actual or potential part malfunction”)
generating a probability of failure of the vehicle by comparing the one or more DTCs to one or more trained model objects, and
(FIG. 2, identify patterns of DTCs preceding failures . . . set of DTCs for part Pi; “model learning”; failure prediction”; page 4 - 5, section C “failure prediction”: “We calculate failure probability of part Pi for every v 2 V using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM)”;
Wherein Singh II further discloses generating, via one or more output devices that failure is likely (i.e., early warning, FIG. 2 “failure prediction”, early warning if the probability of failure exceeds a threshold probability (Ni >> Mi) based on the learned model Wiebull continuous probability distribution in FIG. 2 heading “model learning” wherein N is an SARM probability of failure and M is BRM probability of failure i.e., p. 4 section C “predict Npi . . . during any particular time frame in the future based on DTCs . . . Mpi . . . expected number of failures . . . as a Weibull distribution”) in response to the probability of failure exceeding a threshold probability 
(Section C the Npi (SARM) and Mpi (BRM) models are failure probabilities that are compared to determine if failure is likely such that, if it is, an early warning is produced. For example, section C states “We calculate failure probability of part Pi . . . using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM) . . . BRM . . . calculate its failure probability in r vehicles . . . we calculate pvi, the failure probability for every v . . . SRM . . . we calculate pvi: failure probability of part Pi for every v . . . where pvi is the probability calculated for every v . . . same as BRM”)
(section D of Singh II explicitly shows that Npi and Mpi are probabilities of failure in equations (9) and (10), since they are mathematically shown as equal to the sum of probabilities of failure (pvi) for all vehicles, “we consider part failure of part Pi in a vehicle as a Bernoulli distributed random variable with parameter p (probability of failure of Pi. Since the probability of failure of Pi is different across vehicles”). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


(p. 4, section C “Failure prediction” “we define failure probability: probability that the part Pi will fail in [t1, t2] (t2>t1>t0)  . . . F(t) is the probability that the part will fail before time t . . . we calculate failure probability for part Pi . . . using . . . BRM as well as . . . SARM”
(abstract, “DTC signals should also be able to serve as early-warning indicators, typically before actual failures are observed in large numbers”; p. 6, col. 1 “anomaly score greater than some threshold . . . point to possible reasons for the early warning”; p. 9 col. 1 “two sets: ‘early warning’ and ‘non-early warning’, using a threshold Ta as the average of the anomaly score of all vehicles; FIG. 8 early warning, yes, confidence 82% and no, confidence 46%; FIG. 2 pattern identification “identify patterns of DTCs preceding failures”, model learning “learning dependencies between failures and DTC patterns”, failure prediction “predict future failures and trigger early warning” – N predicted number of failures based on DTCs, M expected number of failures, Early warning if N >> M; p. 2, col. 1 “When the volume of failures by this sensor-augmented reliability model (SARM) significantly exceeds that predicted by a traditional or basic reliability model (BRM), this serves as an early-warning of a potential population-level anomaly”; p. 2, col. 2 “We statistically compare our predicted failure volumes with the expected failure volumes . . . We report an early warning when our prediction is significantly greater than expected failures”; p. 4, col. 2 “we use this model to predict Npi : number of failures of part Pi during any particular time frame in the future based on DTCs . . . compare Npi with Mpi . We report an early warning when Npi is significantly higher then Mpi”; p. 5, section D “significance test for early warning”: “Now we describe how to determine whether the volume of failures as predicted by the BRM and SARM models differs significantly enough to declare an early warning . . . we report an early warning for part Pi if Npi 􀀀 Mpi > pi ,where pi is decided based on the Npi and V arNpi”; FIG. 6 “expected failure”, “actual failure”, “predicting early warning”, “case of early warning”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date, in view of the teachings of Singh and Singh II, to modify Singh to determine if the probability of failure exceeds a threshold probability in order to provide an early warning of failure such that preventive action can be taken (Singh II, abstract “DTC signals should also be able to serve as early warning indicators, typically before actual failures are observed”; p. 1, col. 1, par. 3- col. 2 “a model that can generate early warnings for unexpected emerging failures . . . early-warning system could detect such anomalies”, p. 2, col. 1 par. 1 “predict unexpected failures before they begin to manifest . . . certain DTCs are significantly correlated with future failure times, these signals can be used as a early warning indicators of possible future part failures”). 
Although Singh in view of Singh II disclose determining if a probability of failure exceeds a threshold probability, Singh in view of Singh II fail to overtly disclose indicating to an operator of the vehicle the failure is likely. Barfield, from the same field of endeavor, discloses indicating to an operator of the vehicle the failure is likely
(¶ 15 “vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”) (¶62 “generating a report based on the evaluation of the predictive models (block 1030). The report may indicate, for example, one or more potential maintenance issues or alerts that may be associated with vehicles 210. In this manner, drivers of vehicles 210 may be prospectively alerted regarding possible maintenance issues, potentially allowing drivers to take mitigating or preventive action before costly repairs are necessary”) (¶66) (i.e., claims 10 and 15 “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”) (¶5 “Systems and methods of the present disclosure analyze such DTCs to correlate the DTCs with future failure times to serve as early warning indicators of possible future part failures”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to indicate to an operator of a vehicle that failure is likely, as disclosed by Barfield, in the system of Singh II, in order to allow the vehicle operator to mitigate vehicle failure damage (Barfield, ¶ 15 “vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”).

With respect to claim 3, Singh in view of Singh II and further in view of Barfield disclose the trained model objects are generated using machine learning algorithms performed on historical DTC data.  
(Singh, FIG. 3 34 “DTC sequence are extracted from . . . historical data”; ¶¶ 18, 20, claim 3; ¶¶ 7 “training the markov chain”; 18 “algorithm 20 . . . training phase”) (Singh II FIG. 2 “model learning”; p. 4 section B. “model learning”)(Barfield, ¶15 “analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle. The vehicle data that is analyzed may include diagnostic information from an OBD port of the vehicle . . . machine learning techniques may be used to generate one or more models that may predict failures relating to the vehicle . . . the probability of failure within specific timeframes”) (¶21 “supervised machine learning techniques may include determining, based on historical vehicle data, one or more training samples that are relevant to the prediction of DTCs and/or other maintenance issues”).

With respect to claim 5, Singh in view of Singh II and further in view of Barfield disclose the indicating includes displaying a textual message via a screen, the textual message including instructions.  
(Barfield ¶15 “Reports or alerts may be delivered to an owner, vehicle manufacture, or service representative associated with the vehicle. The reports may included the probability of failure within specific timeframes. In this manner, vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”) (¶22-23 “A report or alert may be transmitted to the driver or owner of the vehicle, thus allowing the driver to take mitigating action . . . vehicle analysis and report generation server 230, although illustrated as network connected servers in FIG. 2, may alternatively or additionally be implemented by one or more of vehicles 210 or by mobile devices (e.g., smartphones) associated with drivers of vehicles 210”) (¶62 “The report may indicate, for example, one or more potential maintenance issues or alerts that may be associated with vehicles 210. In this manner, drivers of vehicles 210 may be prospectively alerted regarding possible maintenance issues, potentially allowing drivers to take mitigating or preventive action before costly repairs are necessary”) (¶64 “DTC prediction reports . . . recommend preventative services to customers”) (¶66 “Process 1000 may further include providing the report to the driver (or other entity, such as the manufacturer, dealership, repair shop, etc.) associated with the vehicle corresponding to the received vehicle data (block 1040). The report may be transmitted, by vehicle analysis and report generation server 230, via network 240. In one implementation, vehicle analysis report generation server 230 may be implemented within or as part of telematics device 212 or vehicle 210. In this situation, the predictive models may be received remotely via network 240 and the report may be provided locally to a driver of vehicle 210”) (¶70 “manufacturers could offer a "virtual inspection" where a user can check the health of their vehicle without visiting a mechanic. Such services may be especially useful to customers before a long trip in their vehicle”) (¶73 “Output component 1150 may include a mechanism that outputs information to the operator, such as a display, a speaker”) 
(claims 10 and 15 “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”).

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Singh II and further in view of Barfield and further in view of U.S. Patent Application Publication No. 2016/0112216 to Sargent et al. (“Sargent”)  
With respect to claim 4, Singh in view of Singh II and further in view of Barfield disclose the determining is further based on a plurality of operating conditions comprising an a battery voltage (i.e., Barfield FIG. 3, vehicle operational data, “battery level”).  Barfield fails to disclose the operating conditions include an odometer reading, although Barfield suggests any vehicle sensor data can be used in the determining (¶15). 
Sargent, from the same field of endeavor, discloses determining a probability of vehicle component failure prior to a component failure occurring 
(¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”) wherein determining is based on operating conditions including an odometer reading (¶ 23, 25, 100). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to base the determining in Singh in view of Singh II and further in view of Barfield on an odometer reading, in view of the teachings of Sargent, in order to improve prediction of vehicle component failure since some vehicle component failure is correlated with miles driven. 

With respect claims 6-7, Singh in view of Singh II and further in view of Barfield fail to overtly disclose the instructions are further based on the probability, the instructions including a recommended time within which to visit a service station, the recommended time being inversely related to the probability. 
Sargent, from the same field of endeavor, like Singh in view of Singh II and further in view of Barfield discloses determining a probability of vehicle component failure prior to a component failure occurring by transmitting instructions to a user to visit a service station
(¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”); 
wherein the instructions are further based on the probability, the instructions including a recommended time within which to visit a service station, the recommended time being inversely related to the probability
(i.e., ¶¶ 26-28 “vehicle analysis module 160A or 160B can further assess the severity or level of a predicted failure, such as whether it may be a catastrophic failure, a moderate failure, or other less serious failure. The vehicle analysis module 160A or 160B can also take into account the predictive cost of the effects of the failure in determining whether to recommend repair or replacement. For example, the vehicle analysis module 160A or 160B can determine whether the failure would strand a vehicle or driver, and if so, recommend urgent repair or replacement, while recommending less urgent repair or replacement for less catastrophic failures. Thus, the vehicle analysis module 160A or 160B can categorize diagnoses by the severity of predicted events, such as catastrophic events requiring immediate attention, major events requiring attention within specified number of days, minor events that can be evaluated at a next maintenance interval, and/or other categorizations. In one example, the vehicle analysis module 160A or 160B may determine that a starter engine should be replaced at the next scheduled service interval . . . output the analysis and prognostic information obtained from the onboard vehicle analysis module 160B to . . . output can include, for example, diagnostic codes or other diagnoses of vehicle problems, driver warnings, a list of proposed corrective actions . . .  provide such outputs directly to the driver via an onboard computer (for example, on a display thereof) or a driver's computing device or phone. The outputs to the driver can include any of the outputs described above, as well as optionally navigation directions to dispatch the driver to a repair facility (for example, a nearest repair facility). The output could include a list of options of available service centers to perform the identified services, from which the driver can select and then be navigated to. Depending on the severity of the predicted failure, the outputs to the driver may, for more severe problems, provide rerouting to a nearest approved maintenance facility and navigate the driver to that location. For less severe problems, the outputs to the driver can indicate that maintenance should be performed soon or the like . . . analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs. The thresholds can be machine-based and/or human-based thresholds. Machine-based thresholds could be determined by algorithms based on factors such as cost, time, energy usage, disruptive effect, and others. Human-based thresholds can include one or more approvals from the driver, vehicle maintenance personnel, management personnel, or others”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the instructions based on probability as disclosed by Barfield, a recommended time within which to visit a service station, the recommended time being inversely related to the probability, in view of the teachings of Sargent, in order to inform the user and improve facilitating mitigation of vehicle malfunction (i.e., Sargent, ¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”).


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.
	However, at least one argument remains relevant to the current rejection. 
	With respect to Singh II (referred to as Singh NPL by Applicant), Applicant notes that Singh NPL defines the underlying variables as follows: NPi is a "number of failures of part Pi during any particular time frame in the future based on DTCs"; MPi is an "expected number of failures in same time frame using the traditional reliability model"; and TPi is a "time at which part Pi fails. " (See Singh NPL, section C, first paragraph and section B, subsection 1, first paragraph. ) Accordingly, Singh NPL does
not appear to teach comparison of a probability of failure against a threshold probability. Thus, the described combination of Barfield and Singh NPL does not teach all the elements and all the limitations of independent claim 1 (Amend. 20-21). 
Applicant appears to assert that because Singh II discloses a “number of failures”, this means that Singh II does not disclose comparison of a probability of failure against a threshold probability. However, Singh II clearly discloses Npi and Mpi are both probabilities of failure. For example, the portion cited by Applicant makes clear that the number of failures for Npi (SARM probability of failure) and Mpi (BRM proabability of failure) are a probability since it is a future prediction of failures rather than a count of vehicle failures that has already occurred. For example, the prediction is a probability model in the form of a Weibull distribution, which is a known continuous probability distribution (i.e., p. 4 section C “predict Npi . . . during any particular time frame in the future based on DTCs . . . Mpi . . . expected number of failures . . . as a Weibull distribution”). Section C further clarifies that the Npi (SARM) and Mpi (BRM) models are failure probabilities that are compared to determine if failure is likely such that, if it is, an early warning is produced. For example, section C states “We calculate failure probability of part Pi . . . using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM) . . . BRM . . . calculate its failure probability in r vehicles . . . we calculate pvi, the failure probability for every v . . . SRM . . . we calculate pvi: failure probability of part Pi for every v . . . where pvi is the probability calculated for every v . . . same as BRM”). 
Importantly, section D of Singh II explicitly shows that Npi and Mpi are probabilities of failure in equations (9) and (10), since they are mathematically shown as equal to the sum of probabilities of failure (pvi) for all vehicles, “we consider part failure of part Pi in a vehicle as a Bernoulli distributed random variable with parameter p (probability of failure of Pi. Since the probability of failure of Pi is different across vehicles”).  Although Singh II refers to Pi as a number of failures in a particular in a particular time frame [t1, t2], Section D and the equations explicitly state that Pi is a probability of failure (“probability of failure Pi”) such that Npi and Mpi are probabilities of failure. Accordingly, Applicants arguments are unpersuasive. 
With respect to the 112(a) and (b) rejections, the rejection has been withdrawn and a new 112(b) and 112(a) rejection has been issued in view of the amended claim language. 

Previously Cited Prior Art
US 20110172874 is cited to disclose:
[0006] Therefore, what is needed is an enhanced diagnostic and prognostic system and method configured to provide early warning to a technician or vehicle operator that a component or system is likely to fail in some specified time frame.
0018] An association algorithm is applied at step 38 to the collection of data that includes the most frequent DTC and parameter sequence occurrences from the temporal data mining application of step 34 and the repair data collected from the dealerships. The association algorithm compares the sequence occurrences to the repair data and identifies patterns in the collection of data that are causally related to subsequent vehicle failure modes. At step 40, a clustering algorithm is applied to the identified patterns and failure modes and assigns a support and/or confidence measure to each pattern. This is done by clustering the data sequences according to a particular failure mode. The clustering process may include assigning a probability to each sequence and failure mode combination. For example, a sequence consisting of DTC.sub.1, DTC.sub.2 and DTC.sub.3 may be causally related to, and therefore assigned to, Failure Mode (FM) 1. The clustering algorithm may then determine that there is a ninety percent probability that the particular data sequence defined by DTC.sub.1, DTC.sub.2 and DTC.sub.3 is related to FM 1. In one non-limiting example, the clustering algorithm is a distance measure algorithm; however, one of ordinary skill in the art understands that any suitable clustering technique may be employed.
[0021] Thus, using an on-board implementation, the trained classifier is downloaded at step 52 from server 18 to a vehicle's on-board FCP 14. These downloads may be upon request or may occur automatically on a recurring basis. In some instances, these downloads may simply be parameter updates to an existing classifier, rather than an entirely new classifier. At step 54 the on-board FCP 14 continually monitors real-time data sequences from the vehicle's control network, which in one non-limiting example is a control area network (CAN) bus. At step 56 the fault classifier is initiated and run on the evolving data sequences to determine if the evolving data sequences are associated with a known fault. In other words, the classifier compares a DTC string to the learned parameters and identifies similar patterns that may lead to a particular fault. At step 58 an early warning alert may be issued to the on-board FCP 14 and ultimately to the vehicle operator if the data string indicates an identified fault in the classifier. In the alternative, the alert may be communicated to a technician or other diagnostic tool.
12. The method of claim 10, wherein applying a clustering algorithm includes assigning a probability to each data sequence and failure mode combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667